United States Court of Appeals
                      For the First Circuit


No. 20-1378

                         MAISHA EMMANUEL,

                      Plaintiff, Appellant,

                                v.

                    HANDY TECHNOLOGIES, INC.,

                       Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS



                           ERRATA SHEET


     The opinion of this Court issued on March 22, 2021, is amended
as follows:
     On p. 11, line 17, replace "Moreover, we" with "We".
     On p. 13, line 12, replace "indicate" with "indicates".